           IN THE UNITED STATES DISTRICT COURT Fq-lnIti v E D
                   MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION       24 19 214 P

BYRON BUTLER,                                                  C    R A r HAM'',ETT.
                                                                 U.S. DiSTRiCf CLIJR1
                                                                1-::DOLL- riLSIFdCI ALA
       Plaintiff,

V.                                                     2:19-cv-530
                                                       DEMAND FOR JURY TRIAL
DAMON DUNN; LAGUNITA
FRANCHISE OPERATIONS,LLC

       Defendants.

                                  COMPLAINT

       COMES NOW,Byron Butler ("Plaintiff') and brings the following cause of

action against the named defendants as alleged herein:

                                 JURISDICTION

1.     Jurisdiction in this Court in proper pursuant to 28 U.S.C. § 1332, in that,

there exists complete diversity of the parties. The Plaintiff resides in the State of

Alabama. The defendants are domiciled outside of the state of Alabama, and the

corporate defendant's principal place of business is located outside the state of

Alabama.

2.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(6)(2), in that a

substantial part of the events or omissions giving rise to the claim occurred in this

District, and a substantial part of property that is the subject of the action is

situated in this District.

                                                                                      1
                                     PARTIES

3.    The Plaintiff BYRON BUTLER, at all times relevant and material is a

resident of Montgomery, Alabama.

4.    Defendant DAMON DUNN, upon information and belief is a resident of

Long Beach, California.

5.    Defendant LAGUNITA FRANCHISE OPERATIONS , LLC("Defendant

Lagunite) is a limited liability company formed under the laws of the state of

Delaware. The members ofthe limited liability company are Damon Dunn.

                           FACTUAL ALLEGATIONS

6.    Lagunita acts as a franchisee of a Dunkin' Donut ("Dunkin') in several

locations including Montgomery, Alabama.

7.    The Plaintiff and his vvife regularly frequented the Dunkin operated by

Lagunita located at 8025 Vaughn Road, Ivlontgomery, Alabama 36116 (`Vaughn

Road Dunkie).

8.    The Plaintiff and his vvife are Dunkin Perks("Perks") members.

9.    As Perks members, the Plaintiff is eligible to earn points for qualifying

purchases to be redeemed for free beverage rewards.

10.   The Plaintiff and wife routinely ordered the same drinks each visit vvhich is a

hot coffee in a Dunkin' refill cup, with 7 creams, 7 sugars, 7 pumps of French

vanilla svvirl and 1 pump of caramel svvirl.

                                                                                   2
11.    About eight months ago, the Plaintiff was informed by the manager of the

Vaughn Road Dunkin that Dunkin' would be charging an extra cost for additional

flavor.

12.    Approximately five months ago, the Plaintiff's wife placed her order at the

drive thru intercom and was informed that Dunkin' was now charging $0.25 for

each extra pump offlavor.

13.    After going inside to the cashier to pay for her coffee it was discovered that

the Vaughn Road Dunkin employee operating the register was unfamiliar with the

charge, and asked the manager for assistance.

14.   The Plaintiff and his wife only experienced the price when the manager is -

completing his purchase transaction, or when the manager directs a subordinate to

charge the Plaintiff for the additional flavors.

15,   Through subsequent conversations with Vaughn Road Dunkin employees,

the Plaintiff learned that he and his wife were the only customers being charged the

extra amount for flavoring.

16.   Upon leaming that information, on May 17, 2019 the Plaintiff wrote a letter

to Defendant Dunn expressing his concern. A copy of the letter is attached and

incorporated herein as Exhibit A.




                                                                                   3
17.    At no point in his letter to Defendant Dunn did the Plaintiff allude to or

suggest that race played any part in the different treatment he and his wife

experienced at the Vaughn Road Dunkin.

18.    The letter written to the attention of Defendant Dunn was written on the

Plaintiffs personal stationary.

19.    At no point in the letter written by the Plaintiff does the Plaintiff explicitly

state or allude to his job title.

20.    As an apparent response to the May 17, 2019 letter, the Plaintiff received a

telephone call from the Defendant during which Defendant Dunn denied the

allegations that that Plaintiff and his wife were charged additional amounts by the

Vaughn Road Dunkin manager.

21.    Defendant Dunn further invited the Plaintiff to "s " him and indicated to

the Plaintiff that Defendant Dunn would be alerting his lawyers.

22.    Since that telephone conversation, Defendant Dunn has embarked on a wide-

reaching, campaign to defame the Plaintiff both personally and professionally.

23.    Hence, this lawsuit.

      COUNT ONE(Slander Defendant Dunn - Statement Made to the
                     Montgomery Advertiser)

24.    Without waiving any previous allegation herein, the Plaintiff further alleges:

25.   Defendant Dunn is liable to the Plaintiff for slander.

26.    As an employee for the State of Alabama, the Plaintiff is a public figure.

                                                                                     4
27.   Defendant Dunn has, in a malicious manner made false statements about the

Plaintiff to newspaper reporters in the Montgomery, Alabama area.

28.   Defendant Dunn has false attributed statements to the Plaintiff that the

Plaintiff did not make.

29.   Defendant Dunn did, with malice and aforethought, make false misleading

statement about the Plaintiff to the Plaintiffs employer concerning acts that

Defendant Dunn claims that the Plaintiff committed. The Plaintiff did not commit

these acts that Defendant Dunn has alleged

30.   On May 31, 2019 a news story entitled Dunkin' Donuts Owner Accuses

Ethics Commission Investigator Of Abuse Of Power, authored by Kristen Fiscus

was posted to the website of the Montgomery Advertiser. In the news story„

Defendant Dunn was quoted as saying "When I saw we had a discrimination

complaint, I knew I wanted to personally review this and handle it myself[.]"

Defendant Dunn falsely claimed that the Plaintiff made a discrimination complaint

against the Vaughn Road Dunkin. This statement was knowingly false.

31.   In the same news story, Defendant Dunn made a statement that the Plaintiff

told Defendant Dunn that he worked for the Justice Department and "could make

problems for the business."     The Plaintiff did not make such statement and

Defendant Dunn's statement that he did has placed the Plaintiff in a false light.




                                                                                    5
32.   Defendant Dunn, in the same news story said that the Plaintiff"went into my

store and intimidated an 18-year-old female employee to interview[1" The Plaintiff

did not intimidate any Vaughn Road Dunkin employee and Defendant Dunn's

statement that the Plaintiff intimidated his employees is false.

33.   Defendant Dunn rnade the false statements contained in the news story in a

negligent, malicious manner, with a reckless disregard to the damage that such

false, defamatory statements with cause the Plaintiff.

34.   Defendant Dunn's maliciously made false statements about the Plaintiff

made to the Montgomery Advertiser has damaged the Plaintiffs reputation and

standing in the general community, as, in addition to being an investigator for the

Alabama Ethics Commission, the Plaintiff is also the pastor of a Dallas County

Church.

35.   The action of Defendant Dunn are actionable per se.

36.   The malicious actions of Defendant Dunn in making the false statements

about the Plaintiff have exposed the Plaintiff to public ridicule, scorn and

contempt.

37.   For example, in response to the news story public comments concerning the

Plaintiff included the following:

            (a)    Eric Johnson

                   I believe Mr Investigator Butler needs to be
                   disciplined for impersonating a real officer of the

                                                                                 6
      law. While he may be sworn as an investigator of
      the Ethics Commission, I don't believe the Ethics
      Commission has any role whatsoever in his issue.
      After all, the Ethics Commssion (sic) doesn't
      investigate major ethical crimes, why should they
      investigate extra costs for excessive cream in the
      coffee? Sounds to me as though Mr. Butler has
      gotten a bit too big for his britches.

(b)   Sardondi

      Huh. Ifs almost like a clumsy failed shakedown.
      And this "interview" of the female employee who
      was asked to give personal information...I smell a
      rat. And ifs not at Dunkin'D.


(c)   Bartholamew


      Reply to @rockfordpi: it sounds like he was using
      his    position     as   a    law     enforcement
      officer/investigator to intimidate the DD
      employees so that he would be charged less for
      creamer. He must have shown a badge to get the
      employee to give a statement, but did not say what
      agency he worked for.


(d)   6ofl

      Typical govemment employee - think they are
      above ANY law and that they can treat the people
      who pay their salaries and unreal benefits as if they
      were dirt under their feet.

      Fire this guy!

(e)   Sardondi



                                                              7
                   Reply to @UAUKUA: Because he badged her,
                   trying to get a date.        And, no, the Ethics
                   Commission has absolutely no authority in this
                   situation. As the investigator Butler well knew, but
                   nonetheless     attempted      to    brazen    out.

                   3-to-1, the next step was "the hook", in which the
                   investigator offered to "make it all go away". For a
                   consideration.

                   This is a grotesque abuse of authority, which
                   almost certainly had a corrupt motive behind it.
                   Firing is the only proper response.

             (f)   Reply to @Goatman: No, this is what Investigator
                   Butler wants store owner Dunn to MINK the
                   Ethcis (sic) Commission investigates. Now, our
                   job is to ask the question, "Why would Butler
                   possibly want to threaten a business owner with
                   'making trouble' for him?"

                   And we will be excused if the first answer to pop
                   into our heads is, "Because at some point Butler
                   was going to to (sic) make an extortionate demand
                   for money, goods or services. And try to get a date
                   with the female employee he bullied into giving
                   him personal information."

38.   These ridiculing statements made about the Plaintiff are the direct result of

Defendant Dunn's false and misleading statements.

39.   The actions of Defendant Dunn for the acts complained of herein in this

Count has caused the Plaintiff to suffer damages to include, embarrassment, loss of

standing in the community, mental anguish, emotional distress and other pain and

suffering.



                                                                                 8
40.    WHEREFORE, PREMISES              CONSIDERED, the          Plaintiff demands

judgment and damages, compensatory and punitive in nature against Defendant

Dunn for the acts and omissions alleged in Count One.

      COUNT TWO — Slander (Defendant Dunn — Statements Made to the
                        Plaintiffs Employer)

41.    The Plaintiff, without waiving any foregoing allegation, further alleges:

42.    Defendant Dunn did with actual malice and aforethought make false

statements regarding the Plaintiff to the Plaintiffs employer.

43.    Defendant Dunn maliciously made statements that the Plaintiff had misused

his state issued law enforcement badge in an attempt to obtain goods and services

to coffee from Vaughn Road Dunkin employees.

44.    Defendant Dunn did maliciously make false statements about the Plaintiff to

the Plaintiffs employer that accused the Plaintiff of using his state isued law

enforcement badge to intimidate Vaughn Road Dunkin employees.

45.   Each of these statements made about the Plaintiff by Defendant Dunn to the

Plaintiffs employer was false,,and Defendant Dunn knew or should have known

that the statements were false at the time he maliciously made them.

46.   The actions of Defendant Dunn for the acts complained of herein in this

Count has caused the Plaintiff to suffer damages to include, embarrassment, loss of

standing in the community, mental anguish, emotional distress and other pain and

suffering.

                                                                                   9
         WHEREFORE, PREMISES             CONSIDERED, the         Plaintiff demands

judgment and damages, compensatory and punitive in nature against Defendant

Dunn for the acts and omissions alleged in Count Two.

                COUNT THREE — Libel —(Defendant Dunn)

47.      The Plaintiff, without waiving any previous allegation further

alleges:

48.      Defendant Dunn, with malicious and aforethought did, via written words

convey, communicate and disseminate false information about the Plaintiff to third

parties who read said false, defamatory information.

49.      Defendant Dunn did, in a malicious manner with a reckless disregard for the

truthfulness of the statements, did make such statements in a form reduced to

writing and sent to Montgomery, Alabama new reporters.

50.      The false statements about the Plaintiff that were sent by Defendant Dunn to

Montgomery, Alabama news reporters did unfairly place the Plaintiff in a negative

light.

51.      Defendant Dunn was given an opportunity to retract the false statements

made in writing about the Plaintiff but refused to do so, instead "doubling down"

on the malicious statements.

52.      The actions of Defendant Dunn for the acts complained of herein in this

Count has caused the Plaintiff to suffer damages to include, embarrassment, loss of



                                                                                  10
standing in the community, mental anguish, emotional distress and other pain and

suffering.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff prays from

judgment against Defendant Dunn, and damages, both compensatory and punitive

in nature for the allegations against Defendant Dunn in Count Three.

             COUNT FOUR - Conspiracy — (Defendant Dunn and Defendant
                               Lagunita)

53.    The Plaintiff, without waiving any previous allegation, further alleges:

54.    Defendant Dunn and Defendant Lagunita, including its agents and

employees did and continues to engage in a conspiracy to further maliciously

defame the Plaintiff.

55.    Defendant Dunn and Defendant Lagunita, including its agents and

employees did and are conspiring to publish and cause to have publish false and

misleading statements about the Plaintiff to third persons and conspire to attest to

the truthfulness ofthe false and misleading statements.

56.    Defendant Dunn and Defendant Lagunita, including its agents and

employees have not withdrawn or otherwise ceased the conspiracy against the

Plaintiff.

57.    The actions of Defendant Dunn and Defendant Lagunita, including its agents

and employees have caused the Plaintiff to suffer damages to include,




                                                                                  11
embarrassment, loss of standing in the community, mental anguish, emotional

distress and other pain and suffering.

      WHEREFORE, PREMISES                CONSIDERED, the          Plaintiff demands

judgment against Defendant Dunn and Defendant Lagunita and damages, both

compensatory and punitive for the complained of acts in this Count.

                            JURY DEMAND

58.   The Plaintiff herein demand trial by struck jury on all triable issues.




                                Moses O. Stone (as -0232-s59s)
                                Stone Law Firm, LLC
                                PO Box 461
                                Birmingham, AL 35201
                                P: 205 714-3800
                                F: 888 397-0301
                                E: mosesostone@gmail.com




                                                                                12
Serve Defendants by Certified Mail:

Damon Dunn
641 South Lawrence Street
Montgomery, Alabama 36104

Lagunita Franchise Operations, LLC
641 South Lawrence Street
Montgomery, Alabama 36104




                                      13
